[Cite as State v. Spradlin, 2012-Ohio-1211.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                  :      JUDGES:
                                               :
                                               :      Hon. W. Scott Gwin, P.J.
                        Plaintiff-Appellant    :      Hon. John W. Wise, J.
                                               :      Hon. Patricia A. Delaney, J.
-vs-                                           :
                                               :      Case No. 11 CA 59
JAMES A. SPRADLIN III                          :
                                               :
                                               :
                       Defendant-Appellee      :      OPINION



CHARACTER OF PROCEEDING:                           Appeal from the Licking County Court of
                                                   Common Pleas Case No. 10 CR 337


JUDGMENT:                                          REVERSED AND REMANDED

DATE OF JUDGMENT ENTRY:                            March 12, 2012


APPEARANCES:

For Plaintiff-Appellant:                              For Defendant-Appellee:

BRIAN T. WALTZ                                        BRYAN BOWEN
Licking County Assistant Prosecutor                   338 S. High St.
20 S. Second St., Fourth Floor                        Columbus, Ohio 43215
Newark, Ohio 43055
[Cite as State v. Spradlin, 2012-Ohio-1211.]


Delaney, J.

        {¶1}     Appellant, the State of Ohio, appeals the judgment of the Licking County

Court of Common Pleas granting Defendant-Appellee, James A. Spradlin’s motion to

suppress evidence obtained during a vehicle stop. For the reasons that follow, we

reverse the trial court’s judgment.

        {¶2}     Appellant was indicted by the grand jury on July 16, 2010 on one count of

aggravated possession of drugs, in violation of R.C. 2925.11(A)(C)(1)(b), a felony of the

third degree. The offense involved Oxycodone, a schedule II drug, involving an amount

equal or exceeding the bulk amount but less than five times the bulk amount.

        {¶3}     On September 10, 2010, Appellant filed a motion to suppress arguing

evidence seized pursuant to a motor vehicle stop was obtained as a result of an

unconstitutional stop as the police had no reasonable, articulable suspicion of any

criminal activity. The State did not file a memorandum opposing the motion.

        {¶4}     A suppression hearing was held on February 3, 2011. At the beginning of

the hearing, the State argued the motion to suppress should be denied on the following

grounds: (1) there was no traffic stop as the Appellant himself stopped the vehicle and

then was approached by law enforcement; and (2) the totality of the circumstances

supported a reasonable suspicion of criminal activity.

        {¶5}     The State called two witnesses to testify: Patrolman Mark Decker and

Patrolman Mike Love, both of the Pataskala Police Department. The Appellant called

one witness to testify, Patrolman Alex Colles, also of the same department. The

testimony and evidence provided the following information.
Licking County, Case No. 11 CA 59                                                     3


      {¶6}   Officer Decker testified that around 10:00 p.m., on April 29, 2010, the

officers were dispatched to a robbery in progress at 103 Mohican Lane in Pataskala.

The house is in a residential subdivision located within a few minutes’ drive from the

police station. The subdivision has one main road, Key Boulevard, which provides

ingress and egress from the subdivision. Officers Decker and Love parked a patrol

vehicle on Key Boulevard, near Shawnee Loop North, while two other cruisers, one

driven by Officer Colles and one driven by Lieutenant Waugh, proceeded to the

Mohican Lane address.

      {¶7}    Within a few seconds of parking, Officer Decker observed a late model

green vehicle, in poor condition, proceed toward them and stop. Officer Decker saw the

passenger in the vehicle slouching down in the seat. Officer Decker denied that the

police car was blocking or in any way impeding the roadway and did not know why the

green vehicle stopped. He also stated the patrol car did not have its overhead lights or

sirens activated. Another vehicle, a brown SUV, also quickly approached behind the

green vehicle and stopped behind it.

      {¶8}   At that time, Officers Decker and Love were advised via radio by Officer

Colles that two cars had just passed him [Officer Colles], a green car with two males in

it, and then a brown SUV with a female and a juvenile. The officers exited their vehicle

to separately approach and question the occupants of the two vehicles. As they were

approaching, Officer Decker testified he received a description from Lieutenant Waugh

that the robbery suspects were two white males, in a green car that was beat up. The

officers then waved the SUV on, while both officers approached the green vehicle.

Officer Decker also was informed that the suspects’ names were A.J. Sayers and
Licking County, Case No. 11 CA 59                                                          4


James Spradlin. Officer Decker asked the driver for name and identification. The driver

said “My name’s James Spradlin”. Thereafter the officers removed both suspects from

the vehicle for officer safety.

        {¶9}   On cross-examination, Officer Decker admitted that in the police report he

stated he intended to stop any traffic leaving the area, even though at the time, he had

no description of the robbery suspects or vehicle. He subsequently stated he did not

see the green vehicle commit any traffic violations.

        {¶10} On re-direct, Officer Decker stated that less than a minute had passed

from his approach to the vehicles to receiving the dispatches from Lieutenant Waugh.

        {¶11} Officer Love, who at the time was a field training officer, stated that Officer

Decker informed him to get out of the patrol car when they observed the green vehicle

stop and to make contact with the occupants. Officer Love testified they did not stop the

vehicle. On cross-examination, Officer Love admitted his report stated that “We spotted

a car leaving the area, so Patrolman Decker blocked the exit off”. On redirect, Officer

Love stated the patrol car was parked on the wrong side of Key Boulevard, so the green

vehicle stopped heading toward their vehicle. However, he subsequently clarified that

the road was wide enough for two lanes of travel and a parking lane, which was where

the patrol car was parked.

        {¶12} The trial court questioned Officer Love as to when the patrol car parked to

when the green car stopped and Officer stated it was “seconds, maybe thirty at the

max.”

        {¶13} Officer Colles was called by the defense and he testified he was the lead

vehicle into the subdivision, travelling without overhead lights and sirens, and passed
Licking County, Case No. 11 CA 59                                                          5


the green vehicle as he was traveling on Key Boulevard. Once he heard Lieutenant

Waugh’s description of the green vehicle he turned around and headed back to Officer

Decker’s location. He stated their cruiser was either parked at an angle or was parked

in front of the green vehicle, and possibly blocking it in. He parked his patrol car in a

position to further block the green’s vehicle exit. At that point, Officers Decker had the

driver of the vehicle at gun point outside the vehicle.

       {¶14} Via judgment entry of May 27, 2011 the trial court granted the motion to

suppress finding no reasonable suspicion of criminal activity to stop the vehicle and

thus, the stop was impermissible under the Fourth Amendment.

       {¶15} The State of Ohio now appeals, and raises two Assignments of Error:

       {¶16} “I. THE TRIAL COURT ERRED IN FINDING THAT THE ENCOUNTER

BETWEEN THE APPELLANT AND THE OFFICERS WAS NOT CONSENSUAL.

       {¶17} “II. THE TRIAL COURT ERRED IN FINDING THAT THERE WAS NOT A

REASONABLE AND ARTICULABLE SUSPICION OF CRIMINAL ACTIVITY SUCH

THAT THE OFFICERS COULD STOP THE DEFENDANT’S VEHICLE.

                                                 I.

       {¶18} In its first assignment of error, the State argues that the trial court erred in

its determination that the officers actually stopped Appellant’s vehicle.

       {¶19} “Appellate review of a motion to suppress presents a mixed question of

law and fact. When considering a motion to suppress, the trial court assumes the role of

the trier of fact and is therefore in the best position to resolve factual questions and

evaluate the credibility of witnesses. Consequently, an appellate court must accept the

trial court’s findings of fact if they are supported by competent, credible evidence.
Licking County, Case No. 11 CA 59                                                        6


Accepting these facts as true, the appellate court must then independently determine,

without deference to the conclusion of the trial court, whether the facts satisfy the

applicable legal standard.” (Internal citations omitted.) State v. Burnside, 100 Ohio St.3d

152, 2003-Ohio-5372, 797 N.E.2d 71at ¶ 8.

       {¶20} In this case, the trial court issued written findings of fact. The trial court

specifically found that Officer Decker’s vehicle “blockaded the intersection that was the

only way into or out of the portion of the subdivision where the residence was located”

and “[b]ecause of how the cruiser was positioned, the green car could not proceed

through the intersection so it came to a stop and remained there.” The trial court

thereafter concluded the initial interaction between the Appellant and the police was a

police initiated seizure, not a consensual encounter.

       {¶21} The U.S. Supreme Court articulated the constitutional standard governing

warrantless investigative stops in Terry v. Ohio (1968), 392 U.S. 1. The Terry Court

ruled that under appropriate circumstances, an officer may “approach a person for

purposes of investigating possible criminal behavior even though there is no probable

cause to make an arrest.” Id. at 22. However, the Court held that an officer must rely

upon reasonable, articulable facts and inferences indicating that criminal activity is in

progress or is about to be committed. Otherwise, a stop or seizure constitutes a

violation of the suspect’s Fourth Amendment rights.

       {¶22} Reviewing courts must look at the totality of the circumstances of each

case to see whether the detaining officers had a particularized and objective basis for

suspecting legal wrongdoing. State v. Bobo, 37 Ohio St.3d 177, 524 N.E.2d 489 (1988),

at syllabus one.
Licking County, Case No. 11 CA 59                                                       7


       {¶23} A consensual encounter can ripen into a seizure if in light of the all the

circumstances, a reasonable person would have believed that he or she was not free to

leave. U.S. v. Mendenhall (1988), 446 U.S. 544, 100 S.Ct. 1870, 64 L.Ed.2d 497.

       {¶24} The parties argue whether the interaction between the officers and the

Appellant was a stop or a consensual encounter. There is a factual dispute as to

whether Officers Decker and Love parked their patrol car in a manner which blocked

Appellant’s path on Key Boulevard or whether Appellant voluntarily stopped his car.

The trial court, being in the best position to observe the witnesses’ testimony and

determine their credibility, concluded the patrol car blocked Appellant’s car from exiting

the subdivision.

       {¶25} Upon review of the record, we find there was competent, credible

evidence that the patrol car’s position prevented Appellant from proceeding in his lane

of travel on Key Boulevard, resulting in a Terry stop.

       {¶26} The first Assignment of Error is overruled.

                                                II.

       {¶27} In its second assignment of error, the State argues the trial court erred in

its determination that the officers lacked reasonable, articulable suspicion to stop the

vehicle.

       {¶28} Based upon the testimony, the trial court determined that Officer Decker

received information about the description of the vehicle and the robbery suspects

subsequent to the vehicle stop.       In addition, there were no driving infractions or

equipment defects that would have supported the stop of the vehicle.
Licking County, Case No. 11 CA 59                                                        8


       {¶29} The State argues the close proximity of the stop to the criminal activity, the

poor condition of the green car (which was out of the ordinary for the neighborhood) and

the slouching passenger combined to form a reasonable suspicion that the Appellant

was engaged in criminal activity.

       {¶30} The “totality of the circumstances” in this case consists of a limited set of

facts occurring rapidly within a few minutes.      We conclude that these facts, when

viewed in total and taken together with rational inferences from those facts, create a

reasonable and articulable suspicion that criminal activity was afoot and warranted the

brief traffic stop. Here, the officers arrived quickly to the neighborhood, with only one

main road providing ingress and egress, a robbery occurring at a specific residence and

information identifying the suspected vehicle and persons quickly conveyed to Officers

Decker and Love who stopped Appellant’s vehicle almost immediately upon arrival, all

support a finding that the stop was reasonable.

       {¶31} Accordingly, the second Assignment of Error is sustained.
Licking County, Case No. 11 CA 59                                             9


      {¶32} The judgment of the Licking County Court of Common Pleas is reversed

and this matter is remanded for further proceedings.

By: Delaney, J.

Wise, J. concur.

Gwin, P.J. concurs separately



                                        HON. PATRICIA A. DELANEY



                                        HON. W. SCOTT GWIN



                                        HON. JOHN W. WISE
Licking County, Case No. 11 CA 59                                                     10

Gwin, J., concurring

       {33}    I respectfully concur in the disposition of appellant’s Second Assignment

of Error; however, I do so for the reasons that follow.

       {34}    The Fourth Amendment protects individuals “against unreasonable

searches and seizures.” Fourth Amendment to the U.S. Constitution. “A search or

seizure is ordinarily unreasonable in the absence of individualized suspicion of

wrongdoing,” such as in cases in which the “primary purpose of the [seizure] is

ultimately indistinguishable from the general interest in crime control.” City of

Indianapolis v. Edmond, 531 U.S. 32, 37, 48, 121 S.Ct. 447, 148 L.Ed.2d 333 (2000).

       {35}    The stop of a vehicle at a roadblock on a public thoroughfare is clearly a

seizure within the meaning of the Fourth Amendment. Michigan Dep't of State Police v.

Sitz, 496 U.S. 444, 450, 110 S.Ct. 2481, 2485, 110 L.Ed.2d 412 (1990). In City of

Indianapolis v. Edmond, 531 U.S. 32, 37, 121 S.Ct. 447 148 L.Ed.2d 333 (2000) the

Court held that, absent special circumstances, the Fourth Amendment forbids police to

make stops without individualized suspicion at a checkpoint set up primarily for general

“crime control” purposes. 531 U.S. at 44, 121 S.Ct. 447. Specifically, the checkpoint in

Edmond was designed to ferret out drug crimes committed by the motorists themselves.

However, the Court noted that there are exceptions to the “individualized suspicion”

requirement,

       {36}    The Fourth Amendment requires that searches and seizures be

reasonable. A search or seizure is ordinarily unreasonable in the absence of

individualized suspicion of wrongdoing. Chandler v. Miller, 520 U.S. 305, 308 [117 S.Ct.

1295, 137 L.Ed.2d 513] (1997). While such suspicion is not an “irreducible” component
Licking County, Case No. 11 CA 59                                                        11


of reasonableness, [United States v.] Martinez–Fuerte, 428 U.S., [543,] 561 [96 S.Ct.

3074, 49 L.Ed.2d 1116 (1976)], we have recognized only limited circumstances in which

the usual rule does not apply. For example, we have upheld certain regimes of

suspicionless searches where the program was designed to serve “special needs,

beyond the normal need for law enforcement.” City of Indianapolis v. Edmond, 531 U.S.

32, 37, 121 S.Ct. 447, 451, 148 L.Ed.2d 333 (2000).

       {37}    In Edmond, the Supreme Court held that roadblocks set up for the primary

purpose of investigating general criminal conduct were not constitutional under the

Fourth Amendment. Edmond, 531 U.S. at 43-44. Relevant to the case sub judice

however, the Supreme Court also emphasized an exception to the general prohibition

against roadblocks, stating that “the Fourth Amendment would almost certainly permit

an appropriately tailored roadblock set up ... to catch a dangerous criminal who is likely

to flee by a particular route.” Id. at 44.

       {38}    The roadblock at issue in the case at bar differs significantly from a

roadblock stopping all motorists on an ordinary public thoroughfare. In the case at bar,

because of the position of the roadblock, only vehicles attempting to leave the

subdivision were stopped. Clearly, the momentary stop of individual vehicles on the only

main thoroughfare into and out of an area where a robbery had only moments ago

occurred is the type of exception the Supreme Court had in mind in Edmond.

       {39}    We also find instructive the Supreme Court's decision in Illinois v. Lidster,

540 U.S. 419, 424, 124 S.Ct. 885, 157 L.Ed. 2d 843 (2004), which held that the police

did not run afoul of the Fourth Amendment by stopping motorists at a highway

checkpoint to ask them about a fatal hit-and-run accident that had taken place a week
Licking County, Case No. 11 CA 59                                                       12


earlier on that highway, notwithstanding the lack of individualized suspicion. 540 U.S. at

423, 124 S.Ct. 885. Lidster, like the case at hand, involved law enforcement's need to

acquire information about a recent crime that had occurred in the vicinity.

      {40}   The Lidster court noted that “the fact that they [roadblocks] normally lack

individualized suspicion cannot by itself determine the constitutional outcome, as the

Fourth Amendment does not treat a motorist's car as his castle, see, e.g., New York v.

Class, 475 U.S. 106, 112–113, 106 S.Ct. 960, 89 L.Ed.2d 81, and special law

enforcement concerns will sometimes justify highway stops without individualized

suspicion. In judging its reasonableness, hence, its constitutionality, the Court looked to

“the gravity of the public concerns served by the seizure, the degree to which the

seizure advances the public interest, and the severity of the interference with individual

liberty.” Brown v. Texas, 443 U.S. 47, 51, 99 S.Ct. 2637, 61 L.Ed. 2d 357. Lidster, 540

U.S. 426-427, 124 S.Ct. 885, 157 L.Ed. 2d 843.

      {41}   The information known to Officers Decker and Lowe consists of the

following facts. The area in question is approximately two (2) blocks from the police

station. (T. at 11; 47). The dispatched reported a robbery “in progress.” (Id.). Only one

main road provided ingress and egress to the subdivision; a late model green vehicle in

poor condition and a brown SUV had been reported leaving from the area within the

subdivision where the robbery had occurred; both vehicles approached the area where

the officers had parked their police car; both vehicles stopped. Officer Love approached

the passenger side of the vehicle, informed them that a robbery had occurred and

asked them to identify themselves. (T. at 34; 39). Within seconds, Officer received a

radio transmission relaying a description of the vehicle, the description of the vehicle
Licking County, Case No. 11 CA 59                                                        13


and the names of the suspected robbers. (T. at 18-19; 28-29; 55-56). These

descriptions matched the green vehicle and its occupants.

       {42}   Rather than the purely “information-seeking” traffic stop as in Lidster, in

the case at bar the police had reason to believe that a vehicle leaving the subdivision

may included the perpetrators of the robbery. Moreover, unlike Lidster, in which the

traffic stop took place a week after the accident being investigated, the roadblock in this

case took place immediately after the robbery; thus the urgency for immediate police

action was substantially greater in the case at bar than in Lidster.

       {43}   In considering the severity of the intrusion on individual liberty, the court

must consider both the objective intrusion of the seizure—the duration of the stop and

the intensity of any brief questioning and visual inspection that might attend it—and its

subjective intrusion—its potential for generating fear and surprise to law-abiding

motorists. Sitz, 496 U.S. at 451, 110 S.Ct. 2481. As explained by the Court in Brown v.

Texas, the purpose in weighing these three factors is to “assure that an individual's

reasonable expectation of privacy is not subject to arbitrary invasions solely at the

unfettered discretion of officers in the field.” 443 U.S. at 51, 99 S.Ct. 2637.

       {44}   In the case at bar, the need to capture a violent felon serves a public

concern of sufficient gravity that a carefully limited interference with personal liberty is

warranted. No one denies the police's need to obtain more information at that time. In

addition, the stop's objective was to help find the perpetrator of a specific and known

crime, not of unknown crimes of a general sort. Lidster, 540 U.S. at 427, 124 S.Ct. 885,

157 L.Ed. 2d 843. Thus, in the present case, the first factor in Brown weighs in favor of

the reasonableness of the law enforcement agent's exercise of discretion.
Licking County, Case No. 11 CA 59                                                         14

      {45}     The second factor in Brown weighs the degree to which the seizure

advances the public interest. In this case because of the position of the roadblock, only

vehicles attempting to leave the subdivision were stopped. The police appropriately

tailored their roadblock to fit important criminal investigatory needs. Further, the law

ordinarily permits police to seek the voluntary cooperation of members of the public in

the investigation of a crime. Lidster, 540 U.S. at 425, 124 S.Ct. 885, 157 L.Ed. 2d 843.

This is true for both pedestrians and motorists alike. Id. at 426, 124 S.Ct. 885, 157

L.Ed.2d 843.

      {46}     Most importantly, the stops interfered only minimally with liberty of the sort

the Fourth Amendment seeks to protect. Viewed objectively, the stop required only a

brief wait in line—a very few minutes at most. Contact with the police lasted only a few

seconds. Lidster, 540 U.S. at 427, 124 S.Ct. 885, 157 L.Ed. 2d 843.

      {47}     In sum, I find that the three-part Brown balancing test clearly weighs in

favor of the officers’ actions in stopping the vehicle. For these reasons, I conclude that

the stop was constitutional.




                                           _________________________________
                                           HON. W. SCOTT GWIN
[Cite as State v. Spradlin, 2012-Ohio-1211.]


                IN THE COURT OF APPEALS FOR LICKING COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                  :
                                               :
                        Plaintiff-Appellant    :
                                               :
                                               :
-vs-                                           :    JUDGMENT ENTRY
                                               :
JAMES A. SPRADLIN III                          :
                                               :
                       Defendant-Appellee      :    Case No. 11 CA 59
                                               :




       For the reasons stated in our accompanying Memorandum-Opinion on file, the

judgment of the Licking County Court of Common Pleas is reversed and this matter is

remanded for further proceedings. Costs assessed to Appellee.



                                                   _________________________________
                                                   HON. PATRICIA A. DELANEY


                                                   _________________________________
                                                   HON. W. SCOTT GWIN


                                                   _________________________________
                                                   HON. JOHN W. WISE